Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to filing of the application on 2/26/2020.
Claims 1-20 are pending.

Claim Objections
Claim 18 is objected to because of the following informalities:  In claim 18, the recitation to “a third wiring layer disposed on the insulting material” should be more appropriately “a third wiring layer disposed on the insulating material”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2019/0164895 A1 (Kim). 

    PNG
    media_image1.png
    458
    1429
    media_image1.png
    Greyscale

In claim 1, Kim discloses (e.g. FIGs. 9-10) a substrate 100 having an electronic component 120 embedded therein, comprising: 
a core substrate 110 including first and second wiring layers 112c,112d disposed on different levels and one or more insulating layers 111a,111b,111c disposed between the first and second wiring layers 112c,112d, having a cavity 110H in which a stopper layer BL is disposed on a bottom surface (bottom of BL) of the cavity 110H, and including a groove G disposed around the stopper layer BL on the bottom surface (see FIG. 10B); 
an electronic component 120 disposed on the stopper layer BL in the cavity 110H; and 
an insulating material 130 covering at least a portion of each of the core substrate 110 and the electronic component 120 and disposed in at least a portion of each of the cavity 110H and the groove G, 
wherein the stopper layer BL protrudes on the bottom surface (bottom of BL).

In re claim 2, Kim discloses (e.g. FIG. 9) wherein the one or more insulating layers 111a-c include a first insulating layer 111c and a second insulating layer 111a disposed on the first insulating layer 111c, and wherein the stopper layer BL protrudes on the first insulating layer 111c in the cavity 110H (BL protrudes as 111c is removed around BL forming groove G).



In re claim 4, Kim discloses (e.g. FIG. 9) wherein the cavity 110H penetrates through the second insulating layer 111a from a surface (top surface) opposing a surface (bottom surface) of the second insulating layer 111a connected to the first insulating layer 111c, towards the (bottom) surface of the second insulating layer 111a connected to the first insulating layer 111c, and 
wherein the groove G extends in a portion of the first insulating layer 111c from a (top) surface of the first insulating layer 111c connected to the second insulating layer 111a towards a (bottom) surface opposing the (top) surface of the first insulating layer 111c connected to the second insulating layer 111a.

In re claim 5, Kim discloses (e.g. FIG. 9) wherein the first wiring layer 112d is disposed on a (bottom) surface of the first insulating layer 111c opposing the (top) surface of the first insulating layer 111c connected to the second insulating layer 111a, the second wiring layer 112c is disposed on a (top) surface of the second insulating layer 111a opposing the (bottom) surface of the second insulating layer 111a connected to the first insulating layer 111c, and the first and second wiring layers 112c,112d are connected to each other through a through-via 113a+113c penetrating the first and second insulating layers 111a,111c.

In re claim 6, Kim discloses (e.g. FIG. 9) wherein the stopper layer BL is disposed on a level between the first and second wiring layers 112c,112d.

In re claim 9, Kim discloses (FIG. 9) wherein a side surface of the stopper layer BL has a “tapered profile” (inherent imperfection from patterning the layer). No particular “tapered profile” 

In re claim 10, Kim discloses (e.g. FIG. 9) wherein the electronic component 120 has a first (top) surface on which a connection pad 120P is disposed and a second (bottom) surface opposing the first (top) surface, and is disposed in the cavity 110H such that the second (bottom) surface faces the stopper layer BL.

In re claim 11, Kim discloses (e.g. FIG. 9) further comprising an adhesive 125 disposed between the second (bottom) surface of the electronic component 120 and the stopper layer BL to attach the second (bottom) surface of the electronic component 120 to the stopper layer BL (¶ 69).

In re claim 12, Kim discloses (e.g. FIG. 9) further comprising a third wiring layer 142,143 disposed on the insulating material 130.

In re claim 13, Kim discloses (e.g. FIG. 9) the third wiring layer 142,143 is connected to the second wiring layer 112c and a connection pad 120P of the electronic component 120 through a connection via 112B penetrating the insulating material 130. Alternatively, the first insulating layer 141 can be considered part of the “insulating material”. As such, the third wiring layer 142 is connected to the second wiring layer 112c and connection pad 120B through a connection via 143 (in first layer 141).



In re claim 15, Kim discloses (FIG. 9) further comprising: an electrical connector metal (not shown, connection between surface mount component and 112d, ¶ 112) disposed on the first opening 171b and connected to a portion of the exposed first wiring layer 112d.

In re claim 16, Kim discloses (e.g. FIG. 9) further comprising: a component (surface mount components, not shown, ¶ 112) disposed on the second passivation layer 151 and connected to a portion of the exposed third wiring layer 142, wherein the component includes at least one of an active component or a passive component (e.g. inductor or capacitor, ¶ 112).

In re claim 17, Kim discloses (e.g. FIG. 9) wherein the stopper layer BL is composed of a metal (¶ 74).

In re claim 18, Kim discloses (e.g. FIGs. 9-10 & 14) a substrate 100 having an electronic component 120 embedded therein, comprising: 
a core substrate 110 including a first insulating layer 111c, a second insulating layer 111a disposed on an upper surface of the first insulating layer 111c, a first wiring layer 112d disposed on a lower surface of the first insulating layer 111c, and a second wiring layer 112c disposed on an upper surface of the second insulating layer 111c, having a cavity 110H 
an electronic component 120 disposed on the stopper layer BL in the cavity 110H; 
an insulating material 130 laminated on the core substrate 110 and the electronic component 120; and 
a third wiring layer 142,143 disposed on the insulating material 130, 
wherein the stopper layer BL is disposed between the first and second wiring layers 112c,112d.

In re claim 19, Kim discloses (e.g. FIG. 14) wherein the cavity 110H has first and second walls S1,S2 having first and second slopes (¶ 134), respectively, wherein the groove G extends from the first wall S1 of the cavity 110H, and wherein a slope of the first wall S1 is less than a slope of the second wall S2 (i.e. S1 is more vertical and S2 is more sloped).

In re claim 20, Kim discloses (e.g. FIGs. 9 & 14) wherein the stopper layer is composed of a metal (¶ 74).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Yoo et al. US 2013/0299223 A1 (Yoo) in view of Kobayashi et al. US 2016/0322294 A1 (Kobayashi).

    PNG
    media_image2.png
    281
    891
    media_image2.png
    Greyscale

In re claim 1, Yoo discloses (e.g. FIGs. 2-4) a substrate having an electronic component (not shown, ¶ 82) embedded therein, comprising: 
a core substrate including first and second wiring layers (e.g. wirings below 110 and above 130) disposed on different levels and one or more insulating layers 110,130 disposed between the first and second wiring layers, having a cavity C in which a stopper layer 125,126,128 is disposed on a bottom surface of the cavity C, and including a groove LS (FIG. 4) disposed around the stopper layer 125,126,128 on the bottom surface; 
an electronic component (not shown, ¶ 82) disposed on the stopper layer in the cavity C; 
wherein the stopper layer 125,126,128 protrudes on the bottom surface.

Yoo does not explicitly disclose an insulating material covering at least a portion of each of the core substrate and the electronic component and disposed in at least a portion of each of the cavity and the groove. 
However, Kobayashi discloses (e.g. FIG. 1A) an electronic component 30 embedded in a cavity 22X in a wring substrate 10, and an insulating material 24 covering at least a portion of 

In re claim 2, Yoo discloses (e.g. FIG. 3-4) wherein the one or more insulating layers include a first insulating layer 110 and a second insulating layer 130 disposed on the first insulating layer 110, and wherein the stopper layer 125,126,128 protrudes on the first insulating layer 110 in the cavity C.

In re claim 3, it would have been obvious to fill Yoo’s cavity with insulating material as taught by Kobayashi. Therefore, at least a portion of a side surface of the stopper layer 125,126,128 is covered with the insulating material.

In re claim 4, Yoo discloses (e.g. FIGs. 3-4) the cavity C penetrates through the second insulating layer 130 from a (top) surface opposing a (bottom) surface of the second insulating layer 130 connected to the first insulating layer 110, towards the (bottom) surface of the second insulating layer 130 connected to the first insulating layer 110, and 
wherein the groove LS extends in a portion of the first insulating layer 110 from a (top) surface of the first insulating layer 110 connected to the second insulating layer 130 towards a (bottom) surface opposing the (top) surface of the first insulating layer 110 connected to the second insulating layer 130.



In re claim 6, Yoo discloses (FIG. 3) wherein the stopper layer 125,126,128 is disposed on a level between the first and second wiring layers (wirings below 110 and above 130).

In re claim 7, Yoo discloses (e.g. FIG. 3) wherein the stopper layer 125 has a thickness less than a thickness of each of the first and second wiring layers (pattern 125 is formed by etching the metallic layer that forms the wiring layers (¶ 63), thus is thinner than the wiring layers).

In re claim 8, Yoo discloses (e.g. FIG. 3) wherein the stopper layer 125 is disposed only in a region surrounded by the cavity C (the patterns 125 formed within cavity C).

In re claim 9, Yoo discloses (e.g. FIG. 4) wherein a side surface of the stopper layer 126 has a tapered profile.

In re claim 10, Kobayashi discloses (e.g. FIG. 1A) wherein the electronic component 30 has a first (top) surface on which a connection pad 32 is disposed and a second (bottom) surface opposing the first (top) surface, and is disposed in the cavity C such that the second surface faces the stopper layer (125,126,128 taught by Yoo on bottom of cavity).

In re claim 11, Yoo discloses (e.g. FIG. 9) further comprising an adhesive 128 disposed between the second (bottom) surface of the electronic component and the stopper layer 125 to attach the second (bottom) surface of the electronic component to the stopper layer 125.

In re claim 12, Kobayashi discloses (e.g. FIG. 1A) further comprising a third wiring layer 14 disposed on the insulating material 24.

In re claim 13, Kobayashi discloses (e.g. FIG. 1A) wherein the third wiring layer 14 is connected to the second wiring layer 13 and a connection pad 32 of the electronic component 30 through a connection via V4,V5 penetrating the insulating material 24.

In re claim 14, Kobayashi discloses (e.g. FIG. 1A) further comprising: a first passivation layer 41 disposed on a (bottom) side opposing a (top) side of the core substrate on which the insulating material 24 is disposed, and having a first opening 41Y for exposing a portion of the first wiring layer 11; and a second passivation layer 42 disposed on a (top) side opposing a (bottom) side of the insulating material 24 on which the core substrate is disposed, and having a second opening 42X for exposing a portion of the third wiring layer 14.

In re claim 15, Kobayashi discloses further comprising: an electrical connector metal (104 in FIG. 27 or metal on P2, ¶ 55) disposed on the first opening 41Y and connected to a portion of the exposed first wiring layer 11.

In re claim 16, Kobayashi discloses (e.g. FIGs. 1A, 3) further comprising: a component disposed on the second passivation layer 42 and connected to a portion of the exposed third 

In re claim 17, Yoo discloses (e.g. FIG. 3) wherein the stopper layer 125 is composed of a metal (¶ 63).

In re claim 18, Yoo discloses (e.g. FIGs. 2-4) a substrate having an electronic component (not shown, ¶ 82) embedded therein, comprising: 
a core substrate including a first insulating layer 110, a second insulating layer 130 disposed on an upper (top) surface of the first insulating layer 110, a first wiring layer (wiring below 110) disposed on a lower surface of the first insulating layer 110, and a second wiring layer (wiring above 130) disposed on an upper surface of the second insulating layer 130, having a cavity C penetrating the second insulating layer 130 and having an upper surface of the first insulating layer 110 as a bottom surface of the cavity C and a groove LS (FIG. 4) extending in a portion of the first insulating layer 110 disposed around the bottom surface, and having a stopper layer 125,126,128 disposed on the bottom surface; 
an electronic component (not shown, ¶ 82) disposed on the stopper layer 125,126,128 in the cavity C; 
wherein the stopper layer 125,126,128 is disposed between the first and second wiring layers (wirings below 110 and above 130).

Yoo does not explicitly disclose an insulating material laminated on the core substrate and the electronic component; and a third wiring layer disposed on the insulating material, 
However, Kobayashi discloses (e.g. FIG. 1A) an electronic component 30 embedded in a cavity 22X in a wring substrate 10, an insulating material 24 laminated on the core substrate 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Yoo’s device by further including insulating material covering the core substrate, the electronic component, and filling cavity and groove with the insulating material, as taught by Kobayashi to electrical isolate the electronic component from surrounding wiring structure to prevent electrical short as is well-known in the art, and to provide further wiring layer on the insulating material to routing electrical signal to the exterior. 

In re claim 20, Yoo discloses (e.g. FIG. 3) wherein the stopper layer 125 is composed of a metal (¶ 63).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0181074 A1 teaches (e.g. FIG. 27) wiring board 100 having cavity R1 in which device 300 is embedded and groove T1 is formed on the bottom of the cavity R1.
US 2013/0020120 A1 teaches (e.g. FIG. 38) wiring board 100 having cavity R1 in which device is embedded and groove T1 is formed on the bottom of the cavity R1.
US 10,163,798 B1 teaches (FIG. 1D) a wiring substrate 110 having a cavity 136 in which device 140 is embedded, a trace 122 protrudes from the bottom of the cavity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815